           Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              11/16/2020
                                                                       :
UMB BANK, N.A.,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-2043 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
BLUESTONE COKE, LLC, et al.,                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff UMB Bank, National Association as Trustee (“UMB Bank” or “Plaintiff”),

moves for summary judgment against Defendants Bluestone Coke, LLC f/k/a ERP Compliant

Coke, LLC (“Bluestone Coke”), Thomas Matthew Clarke (“Thomas Clarke”), and Ana

Mercedes Clarke (“Ana Clarke”). The motion is granted as to liability.

                                               BACKGROUND

        The following facts are drawn from Plaintiff’s 56.1 statement. They are either

undisputed or not properly disputed through a conforming counter Rule 56.1, and are therefore

are treated as undisputed for purposes of this motion.

        On January 30, 2017, a company named ERP Iron Ore, LLC entered into a Floating Rate

Senior Secured Amortizing PIK Toggle Notes Indenture, dated January 30, 2017 (the

“Indenture”) with Wilmington Savings Fund Society, FSB (“WSFS”). At the time, WSFS

served as Trustee, Collateral Agent, Paying Agent, Registrar, and Calculation Agent under the

Indenture. Dkt. No. 37 at 1. The Indenture issued certain Floating Rate Senior Secured

Amortizing PIK Toggle Notes due December 31, 2019 in the aggregate principal amount of
         Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 2 of 11




$22,500,000 (the “Notes”). Dkt. No. 33-1 at 2. The Notes are governed by the terms and

conditions of the Indenture, including, but not limited to, the default provisions applicable upon

default under the Notes. Dkt. No. 37 at 2.

       Concurrently with the Indenture, Defendants Thomas Clarke and Ana Clarke executed a

Guarantee Agreement (the “Guarantee Agreement”). Dkt. No. 33-1 at 2; Dkt. No. 33-2 at 51-75.

The Guarantee Agreement was executed pursuant to and subject to the Indenture, which also

provided for a guarantee of these obligations by Defendant Bluestone Coke. Dkt. No. 33-1 at 81.

Thus, each of Thomas Clarke, Ana Clarke, and Bluestone Coke are Guarantors. Under the

Guarantee Agreement, each of the Guarantors promised to “jointly and severally, irrevocably and

unconditionally guarantee[] on a senior unsecured basis to each Holder and to the Trustee . . .

that the principal, premium, if any, and interest on the Notes shall be promptly paid in full when

due.” Dkt. No. 33-2 at 57. The parties agreed that Ana Clarke was a “Limited Guarantor” and

that her guarantee was limited to the value of her interest in the “Guarantee Shares” as of the date

of the Guarantee Agreement. Id. at 59. The “Guarantee Shares” include Ana Clarke’s percent

ownership in each of Seneca Coal Resources, LLC, Seminole Coal Resources, LLC and Conuma

Coal Resources Limited (the “Capital Stock”). Id. at 55.

       Additionally, under the Guarantee Agreement, each Defendant waived “diligence,

presentment, demand” and “any right to require a proceeding first against the Issuer, protest,

notice, and all demands whatsoever.” Id. at 56. Each Defendant agreed to guarantee, jointly and

severally, “all costs and expenses (including reasonable attorneys’ fees and expenses) incurred

by the Trustee, the Collateral Agent, or any Holder in enforcing any rights under [the Guarantee

Agreement] or the Indenture.” Id. at 56-57 (Thomas and Ana Clarke); Dkt. No. 33-1 at 81

(Bluestone).




                                                 2
         Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 3 of 11




       On May 25, 2018, certain creditors filed an involuntary petition under 11 U.S.C. § 303(a)

of the United States Bankruptcy Code against ERP Iron Ore, LLC, commencing a bankruptcy

case in the District of Minnesota styled In re ERP Iron Ore, LLC, No. 18-50378 (Bankr. D.

Minn.) (the “Bankruptcy Case”). Dkt. No. 33-1 at 3-4. On July 17, 2018, an Event of Default

occurred pursuant to Section 6.01(a)(9)(i)(B) of the Indenture when ERP Iron Ore, LLC

consented to an order for relief in the Bankruptcy Case. Id. at 4. On that same day, all principal

and accrued and unpaid interest on the Notes were accelerated and became immediately due and

payable under Section 6.02(a)(2) of the Indenture. Id.

       On June 7, 2019, WSFS delivered a written demand to Defendants seeking collection of

all Issuer Obligations that, at the time, totaled no less than $15,207,026.34, consisting of

principal, interest, and costs and expenses up to and including May 31, 2019. Id.; Dkt. No. 33-2

at 77-79. Even after delivery of the written demand, none of the Defendants made payment

under either the Indenture or the Guarantee Agreement. Dkt. No. 33-1 at 5.

       On October 24, 2019, WSFS, as indenture trustee for the Notes, entered into a settlement

with the Chapter 7 Trustee, Nauni Manty, appointed in the Bankruptcy Case. Id.

Pursuant to that settlement, the Chapter 7 Trustee agreed to disburse $7,075,942.33. Id.; Dkt.

No. 33-2 at 81-90 (copy of the Settlement Agreement). None of the Defendants objected to or

disputed the settlement payment from the Chapter 7 Trustee. See Progress Rail Leasing Corp. v.

White Cnty., Ind., No. 18-05034 (Bankr. D. Minn.) (the adversary case).

       On November 29, 2019, WSFS was removed and Plaintiff was appointed as successor

Trustee, Collateral Agent, Paying Agent, Registrar, and Calculation Agent under the Indenture

and other related documents, and Plaintiff accepted such appointment. Dkt. No. 33-1 at 4; Dkt.

No. 33-2 at 24-27 (copy of the Instrument of Removal, Appointment and Acceptance).




                                                  3
         Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 4 of 11




                                   PROCEDURAL HISTORY

       UMB Bank commenced this action in New York State Supreme Court on February 6,

2020 by filing a Motion For Summary Judgment In Lieu of Complaint Under C.P.L.R. § 3213

(the “Motion”).1 On March 6, 2020, Bluestone Coke removed the Motion to this Court. Dkt.

No. 1. On March 31, 2020, this Court ordered UMB Bank to advise “ (1) whether it elects to

have the Court consider the Motion as a motion for summary judgment pursuant to Federal Rule

of Civil Procedure 56 in addition to it being treated as a complaint; and (2) if so, whether it elects

to have the Gendler Affidavit treated as its Rule 56.1 statement.” Dkt. No. 28. On April 2, 2020,

UMB Bank notified this Court that it opted to have the Motion treated as a Motion for Summary

Judgment under Rule 56 of the Federal Rules of Civil Procedure, and that it would be filing a

Rule 56.1 Statement of Material Facts. Dkt. No. 29. On April 23, 2020, UMB Bank filed its

Rule 56.1 statement along with the affidavit of Gordon Gendler (“Gendler”). Dkt. No. 33. On

June 8, 2020, Defendants Thomas Clarke and Ana Clarke filed a memorandum of law in

opposition to the motion along with a supporting affidavit and declaration. Dkt. Nos. 36, 37, 38.

On June 9, 2020, Bluestone Coke filed its own memorandum of law in opposition to summary

judgment. Dkt. No. 40.

                                          LEGAL STANDARD

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “An



1
  N.Y. C.P.L.R. § 3213 permits a plaintiff in New York state court, when suing “upon an
instrument for the payment of money only” to serve with the summons a notice of motion for
summary judgment and the supporting papers in lieu of a complaint.” N.Y. C.P.L.R. § 3213.


                                                  4
          Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 5 of 11




issue of fact is ‘material’ for these purposes if it ‘might affect the outcome of the suit under the

governing law,’” while “[a]n issue of fact is ‘genuine’ if ‘the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.’” Konikoff v. Prudential Ins. Co. of Am.,

234 F.3d 92, 97 (2d Cir. 2000) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). In determining whether there are any genuine issues of material fact, the Court must

view all facts “in the light most favorable to the non-moving party,” Holcomb v. Iona Coll., 521

F.3d 130, 132 (2d Cir. 2008), and the movant bears the burden of demonstrating that “no genuine

issue of material fact exists,” Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002)

(citations omitted).

       If the movant meets its burden, “the nonmoving party must come forward with

admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary

judgment.” Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008). “[A] party may

not rely on mere speculation or conjecture as to the true nature of the facts to overcome a motion

for summary judgment.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Rather, to survive a summary judgment motion, the opposing party must establish a genuine

issue of fact by “citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A);

see also Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). To defeat a motion for summary

judgment, the non-moving party must demonstrate more than “some metaphysical doubt as to the

material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). The non-moving party “cannot defeat the motion by relying on the allegations in [its]

pleading, or on conclusory statements, or on mere assertions that affidavits supporting the

motion are not credible.” Gottlieb v. Cnty. of Orange, 84 F.3d 511, 518 (2d Cir. 1996) (internal




                                                  5
          Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 6 of 11




citation omitted). “Mere conjecture or surmise by the nonmovant in support of his or her case is

inadequate.” Am. Home Assurance Co. v. Jamaica, 418 F. Supp. 2d 537, 546 (S.D.N.Y. 2006).

       Local Rule 56.1 of the Local Rules for the Southern District prescribes the manner and

method in which a party is to present undisputed issues of fact to the Court. The moving party

must annex to its notice of motion “a separate, short and concise statement, in numbered

paragraphs, of the material facts as to which the moving party contends there is no genuine issue

to be tried.” Local Rule 56.1(a). The party opposing the motion for summary judgment is

required to “include a correspondingly numbered paragraph responding to each numbered

paragraph in the statement of the moving party.” Local Rule 56.1(b). The statements “must be

followed by citation to evidence which would be admissible, set forth as required by Fed. R. Civ.

P. 56(c).” Local Rule 56.1(d). Moreover, the consequences of failure to follow these rules can

be severe. “Each numbered paragraph in the statement of material facts set forth in the statement

required to be served by the moving party will be deemed to be admitted for purposes of the

motion unless specifically controverted by a correspondingly numbered paragraph in the

statement required to be served by the opposing party.” Local Rule 56.1(c).

       Thus, a Rule 56.1 statement “is not itself a vehicle for making factual assertions that are

otherwise unsupported in the record.” Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 74 (2d Cir.

2001). If portions of a Rule 56.1 counterstatement cite to no admissible evidence in support of

its denials, the Court is instructed to disregard those portions and deem the factual statements in

the original Rule 56.1 statements admitted. See, e.g., Cayemittes v. City of N.Y. Dep’t of Hous.

Pres. & Dev., 974 F. Supp. 2d 240, 243 (S.D.N.Y. 2013) (holding that denials that are not

supported by citations to admissible record evidence are to be disregarded). Because Defendants

in certain instances fail to cite to any record evidence for their denials, the Court accepts




                                                  6
          Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 7 of 11




Plaintiff’s characterization of those facts in its 56.1 statement as undisputed. See Colton v. N.Y.

Div. of State Pol., 2017 WL 5508911, at *2 (N.D.N.Y. Feb. 8, 2017) (“The failure to properly

controvert a supported statement of fact by pointing to admissible evidence contravening the

movant’s evidence results in the movant’s statement being deemed admitted.”); Knight v. N.Y.C.

Hous. Auth., 2007 WL 313435, at *1 (S.D.N.Y. Feb. 2, 2007) (“Pursuant to Local Civil Rule

56.1 Defendant’s statements are deemed to be admitted where Plaintiff has failed to specifically

controvert them with citations to the record.”).

                                            DISCUSSION

        In an action against a guarantor, a plaintiff must show: (1) the existence of the guaranty;

(2) the underlying debt; and (3) the guarantor’s failure to perform under the guaranty. ICBC

(London) PLC v. Blacksands Pac. Grp., Inc., 2015 WL 5710947, at *2 (S.D.N.Y. Sept. 29, 2015)

(citing Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A. v. Navarro, 36 N.E.3d 80, 84

(N.Y. 2015)). “The burden then shifts to the defendant to raise a triable issue of fact in the form

of a bona fide defense against the note.” Id.; see also Torin Assocs., Inc. v. Perez, 2016 WL

6662271, at *4 (S.D.N.Y. Nov. 10, 2016) (“Plaintiff’s prima facie case upon an unconditional

guarantee requires proof of the ‘existence of the guaranty, the underlying debt[,] and the

guarantor’s failure to perform under the guaranty.’”) (quoting Navarro, 36 N.E.3d at 84). “To

prevail on its motion for summary judgment, Plaintiff must demonstrate that there are no genuine

disputes surrounding any of the facts that are material to these three requirements.” Torin

Assocs., 2016 WL 6662271, at *4. Where, as here, a guaranty provides that it is “‘absolute and

unconditional irrespective of . . . any lack of validity or enforceability of the agreement . . . or . . .

any other circumstance which might otherwise constitute a defense,’ the guarantor is precluded

from asserting a defense as to the ‘existence of a valid underlying debt.’” 136 Field Point Circle

Holding Co., LLC v. Invar Int’l Holding, Inc., 644 F. App’x. 10, 12 (2d Cir. 2016) (quoting


                                                    7
          Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 8 of 11




Navarro, 36 N.E.3d at 84). Such language “forecloses ‘affirmative defenses and

counterclaims,’” id. (quoting Citibank, N.A. v. Plapinger, 485 N.E.2d 974, 975 (N.Y. 1985)),

which is why these provisions are “colloquially called ironclad,” ICBC (London) PLC v.

Blacksands Pac. Grp., Inc., 2016 WL 5386293, at *1 (2d Cir. Sept. 26, 2016).

       Plaintiff is entitled to summary judgment. There is no genuine issue of fact as to any of

the three elements it needs to establish its cause of action. It is undisputed that a guaranty exists

and that it is binding on Defendants. Defendants do not contest the existence of the Guarantee

Agreement. Dkt. No. 39-8 ¶¶ 4-5. Bluestone Coke argues, instead, that “the amounts allegedly

due under the guarantees cannot be determined by merely examining the Indenture, Notes, and

Guarantees.” Dkt. No. 40 at 12. Similarly, Thomas Clarke and Ana Clarke do not contest that

the guaranty exists and is binding, limiting their argument instead to the question of “the extent

of the liability of Defendant Ana Clarke.” Dkt. No. 38 at 8.

       There is no genuine issue of material fact that an underlying debt exists that was

guaranteed. The Trustee has submitted evidence that the Issuer issued $22,500,000 in Notes and

that principal and interest amounts are outstanding on the notes. Dkt. No. 39-8 ¶ 2. It also has

offered uncontroverted evidence that the Issuer’s obligations have been accelerated as a result of

the Event of Default and that the Issuer—who is in bankruptcy—has not been able to satisfy the

full amount due and owing. Id. ¶¶ 11-16. Finally, it is not disputed that each Guarantor failed to

perform its obligation sunder the Guarantee. Id. ¶ 24. The Trustee made a demand on June 7,

2019 “seeking collection of all Issuer Obligations . . . consisting of principal and interest and

costs and expenses up to and including May 31, 2019,” id. ¶ 17, and that obligation has not been

satisfied and remains outstanding. Id. ¶¶ 18, 24.

       In response, Bluestone Coke asserts that there are three genuine issues of material fact




                                                  8
         Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 9 of 11




that prevent summary judgment. First, it argues that it cannot admit or deny that ERP Iron Ore

issued $22,500,000 in Notes, because the Guarantee Agreement states only that “the Issuer has

duly authorized the creation and issuance of $22,500,000 [in Notes]” and because UMB Bank

has not produced the actual Notes, instead presenting the Court with a copy. Dkt. No. 40 at 6-7.

Second, it argues that discovery is needed on the question of whether the Trustee received “a

Redemption Failure Notice within ten (10) days following the expiration of the First Standstill

period.” Id. at 7. If the Trustee received the notice, it argues, then Bluestone Coke would have

been entitled to an additional 180-day Standstill Period. Id. Finally, Bluestone Coke argues that

discovery is needed on a variety of issues related to the amount it owes on the Guarantee

Agreement, including the total amount of all Issuer Obligations, the reasonableness of the

$7,075,942.22 settlement between the Trustee and the Chapter 7 Trustee, whether the Trustee

was entitled to keep $1,006,139.02 in fees and expenses, and whether the remaining

$6,069,803.31 was distributed to Note holders. Id. at 7-9.

       None of these assertions is sufficient to forestall summary judgment on liability in favor

of Plaintiff. First, Bluestone Coke offers no reason to believe that it needs discovery into

whether the Notes actually were issued. Indeed, at the oral argument held on November 13,

2020, Defendants conceded that the Notes were issued and outstanding and that additional

discovery was not necessary on this point. The Gendler affidavit establishes that the Notes were

issued by attaching sworn testimony and copies of the executed Notes themselves. Dkt. No. 33-

1. The debt and the Notes underlying it were disclosed on bankruptcy schedules in the

bankruptcy case filed by the Issuer itself and were the subject of a settlement whereby the Issuer

paid $7 million to the Noteholders in satisfaction of a portion of the debt due and owing created

by the Notes. Dkt. No. 33-2 at 81-90. There is no basis even for speculation as to what might be




                                                 9
         Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 10 of 11




discovered on this point. See Livingston v. Kelly, 423 F. App’x 37, 43 (2d Cir. 2011) (holding

that requests for discovery may be denied when they are “based only on speculation as to what

might be discovered”).

       Second, although Bluestone Coke offers no reason to question Gendler’s sworn statement

that the predecessor trustee never received a Redemption Failure Notice, there would still be no

genuine issue of material fact even if there were a question about the receipt of that Notice.

Under the Indenture, the Standstill Period provides a window in which the Trustee may not

pursue collection following acceleration of the Notes. Dkt. No. 33-1 at 55. The First Standstill

Period is triggered automatically upon the acceleration of the Notes. Id. If the Trustee receives a

timely Redemption Failure Notice during the First Standstill Period, then a Second Standstill

Period follows. Id. at 56. The Second Standstill Period would have expired in July 2019.

However, this lawsuit was filed on February 5, 2020, and it is undisputed that demand has been

made on the Guarantee Agreement and that no payments have been made by Defendants.

Accordingly, whether or not a Redemption Failure Notice was received is a moot point and not

sufficient to create a genuine issue of fact. Defendants are liable under the Guarantee Agreement

and have done nothing to satisfy that liability.

       Finally, each Defendant raises questions regarding the extent of its liability. Ana Clarke

points out that her liability is capped by the value of her interest in the Guarantee Shares and that

the value of the Guarantee Shares has not been determined. Dkt. No. 38 at 1. Bluestone Coke

asserts that “UMB Bank has not furnished this court with any accounting or calculations that

could establish a foundation for Plaintiff’s assertion that the Issuer’s obligations total

$11,225,067.50” and that discovery could reveal that Bluestone Coke owes less money. Dkt.

No. 40 at 9. But the need to establish the final damages calculations is not a bar to summary




                                                   10
         Case 1:20-cv-02043-LJL Document 46 Filed 11/16/20 Page 11 of 11




judgment. See, e.g., Int’l Bus. Machs. Corp. v. United Microelectronics Corp., 2017 WL

3972515, at *1 (S.D.N.Y. Sept. 7, 2017); La Framboise Well Drilling, Inc. v. R.J. Dolley &

Assocs., Inc., 2007 WL 430285, at *5 (S.D.N.Y. Feb. 7, 2007); Krumme v. W. Point-Pepperell,

Inc., 22 F. Supp. 2d 177, 179 (S.D.N.Y. 1998). Indeed, under state procedural law, “[a] guaranty

may be the proper subject of a motion for summary judgment in lieu of complaint whether or not

it recites a sum certain, and the need to consult the underlying documents to establish the amount

of liability does not affect the availability of CPLR 3213.” Bank of Am. v. Solow, 2008 WL

1821877, at *4 (N.Y. Sup. Ct. Apr. 17, 2008). Of course, this motion is governed by Federal

Rule of Civil Procedure 56 and not by the C.P.L.R. But Defendants offer no reason why

Plaintiff should not have any lesser entitlement to a judgment establishing Defendants’ liability

because this case has been removed than they would have had under state law.

                                          CONCLUSION

       For the reasons stated, Plaintiff’s motion for summary judgment is GRANTED and

liability is established on the part of each Defendant.

       The parties are directed to appear for a telephonic status and case management

conference on December 21, 2020 at 3:00 p.m. The parties are directed to call (888) 251-2909

and use access code 2123101. The parties are directed to submit a revised joint Case

Management Plan to take the case to its conclusion by December 18, 2020 at 5:00 p.m.


       SO ORDERED.


Dated: November 16, 2020                            __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                 11
